Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 7, after “different concentrations of fluoride ions; concentrations of”, insert –the--;
In claim 1, line 11, before “reagent A”, delete “the”;
In claim 1, line 12, before “reagent B”, delete “the”;
In claim 1, line 12, before “reagent C”, delete “the”;
In claim 1, lines 12-13, before “reagent D”, delete “the”;
In claim 1, line 13, before “reagent E”, delete “the”.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/06/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811038788.X application as required by 37 CFR 1.55.


Reasons for Allowance

Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Brunzie et al. (Brunzie, Gerald F., and Ronald T. Pflaum. "The direct spectrophotometric determination of fluoride ion." Proceedings of the Iowa Academy of Science. Vol. 69. No. 1. 1962.) fails to teach a detecting liquid wherein the at least one 96-well plate comprises 8 main wells which are wells A, B, C, D, E, F, G and H, respectively: the 8 main wells are filled with fluoride solution with different concentrations of fluoride ions: concentrations of fluoride ions in the 8 main wells are 0 mg/L in well A, 0.039 mg/L in well B, 0.078 mg/L in well C, 0.156 mg/L in well D, 0.313 mg/L in well E, 0.625 mg/L in well F, 1.25 mg/L in well G and 2.5 mg/Lin well H, respectively; the detecting liquid is a mixture of 7 parts by volume of the reagent A, 2 parts by volume of the reagent B, 2 parts by volume of the reagent C, 2 parts by volume of the reagent D and 2 parts by volume of the reagent E; and wherein the fluoride standard solution having a concentration of 2.5 mg/L; reagent B; the reagent B is an analytical acetylacetone; the reagent C is a solution having a pH of 5.0 and containing 0.05 mol/L of alizarin complexone; the reagent D is a solution having a pH of 4.1; and the reagent E is a solution having a pH of 4.1 and containing 0.05 mol/L of lanthanum nitrate. 
As elaborated by the Applicant in the Remarks filed 08/30/2021 (see pages 4-7), the prior art of Brunzie, Hashitani et al. (Hashitani et al., “Direct determination of fluoride in water by use of acetylacetone as a demasking agent”, 1979, Bunseki Kagaku, 28, 11, 
None of the prior art, alone or in combination, teaches or fairly suggests all of the limitations of claim 1, importantly the ratio of reagents of the detecting liquid as claimed. Thus, claim 1 is deemed allowed. Claims 2-4 are deemed allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797